UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SOPHIE CAHEN VORBURGER,
                    Plaintiff,
                                                                  18-CV-7515 (JPO)
                     -v-
                                                                        ORDER
 J.P. MORGAN CHASE BANK, N.A.,
                      Defendant.


J. PAUL OETKEN, District Judge:

       On February 23, 2020, Plaintiff filed a letter with the Court requesting that the court

reconsider its dismissal order and requesting yet another extension to file her Amended

Complaint. (Dkt. No. 62.) The motion is DENIED. For the reasons stated in this Court’s

dismissal order (see Dkt. No. 61), this case remains dismissed with prejudice.

       SO ORDERED.

Dated: March 3, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS
